45 N.Y.2d 975 (1978)
In the Matter of the Board of Education of the City School District of the City of Oneida, Respondent,
v.
Ewald B. Nyquist, as Commissioner of Education of the State of New York, et al., Appellants.
Court of Appeals of the State of New York.
Argued October 17, 1978.
Decided November 28, 1978.
James H. Whitney, Robert D. Stone, Lawrence W. Reich and Norman H. Gross, for Ewald B. Nyquist, as Commissioner of Education, appellant.
Gerard John De Wolf and Bernard F. Ashe for Mary Lou Durr, appellant.
Robert F. McDermott for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order reversed, with costs, and the determination of the commissioner reinstated on the dissenting opinion by Mr. Justice LOUIS M. GREENBLOTT at the Appellate Division (59 AD2d 79-81).